
	
		II
		110th CONGRESS
		2d Session
		S. 2786
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to health care under the Medicare program for beneficiaries
		  residing in rural areas.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Rural Health Access
			 Improvement Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Provisions relating to Medicare part A
					Sec. 101. Extension of Medicare FLEX grants.
					Sec. 102. Improvements to the medicare-dependent hospital (MDH)
				program.
					Sec. 103. Rebasing for sole community hospitals.
					Sec. 104. Temporary improvements to the Medicare inpatient
				hospital payment adjustment for low-volume hospitals.
					Sec. 105. Temporary elimination of the DSH adjustment
				cap.
					TITLE II—Provisions relating to Medicare part B
					Sec. 201. Extension and expansion of the Medicare hold harmless
				provision under the prospective payment system for hospital outpatient
				department (HOPD) services for certain hospitals.
					Sec. 202. Treatment of rural sole community hospitals and
				medicare dependent, small rural hospitals under the prospective payment system
				for hospital outpatient department (HOPD) services.
					Sec. 203. Permanent treatment of Medicare reasonable costs
				payments for certain clinical diagnostic laboratory tests furnished to hospital
				patients in certain rural areas.
					Sec. 204. Clarification of payment for clinical laboratory
				tests furnished by critical access hospitals.
					Sec. 205. Extension of Medicare incentive payment program for
				physician scarcity areas.
					Sec. 206. Revisions to the work geographic adjustment under the
				Medicare physician fee schedule.
					Sec. 207. Revisions to the practice expense geographic
				adjustment under the Medicare physician fee schedule.
					Sec. 208. Extension of treatment of certain physician pathology
				services under Medicare.
					Sec. 209. Extension of increased Medicare payments for rural
				ground ambulance services.
					Sec. 210. Adding hospital-based renal dialysis centers
				(including satellites) as originating sites for payment of telehealth
				services.
					Sec. 211. Adding skilled nursing facilities as originating
				sites for payment of telehealth services.
					Sec. 212. Rural health clinic improvements.
					Sec. 213. Exemption for suppliers in small MSAs and rural
				areas.
					Sec. 214. Permitting physician assistants to order
				post-hospital extended care services and to provide for recognition of
				attending physician assistants as attending physicians to serve hospice
				patients.
				
			IProvisions
			 relating to Medicare part A
			101.Extension of
			 Medicare FLEX grantsSection
			 1820(j) of the Social Security Act (42 U.S.C. 1395i–4(j)) is amended by
			 striking 2008 and inserting 2009.
			102.Improvements
			 to the medicare-dependent hospital (MDH) program
				(a)Use of non-wage
			 adjusted PPS rateSection 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended by adding at the end the following
			 new clause:
					
						(v)In the case of discharges occurring
				on or after October 1, 2008, and before October 1, 2011, in determining the
				amount under paragraph (1)(A)(iii) for purposes of clauses (i) and (ii)(II),
				such amount shall, if it results in greater payments to the hospital, be
				determined without regard to any adjustment for different area wage levels
				under paragraph
				(3)(E).
						.
				(b)Enhanced
			 payment for amount by which the target exceeds the PPS
			 rateSection 1886(d)(5)(G)(ii)(II) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(G)(ii)(II)) is amended by inserting and before
			 October 1, 2008, or 85 percent in the case of discharges occurring on or after
			 October 1, 2008, and before October 1, 2011 after October 1,
			 2006.
				103.Rebasing for
			 sole community hospitals
				(a)Rebasing
			 permittedSection 1886(b)(3)
			 of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is
			 amended by adding at the end the following new subparagraph:
					
						(L)(i)For cost reporting periods beginning on or
				after October 1, 2008, in the case of a sole community hospital there shall be
				substituted for the amount otherwise determined under subsection (d)(5)(D)(i)
				of this section, if such substitution results in a greater amount of payment
				under this section for the hospital, the subparagraph (L) rebased target
				amount.
							(ii)For purposes of this subparagraph, the term
				subparagraph (L) rebased target amount has the meaning given the
				term target amount in subparagraph (C), except that—
								(I)there shall be substituted for the base
				cost reporting period the 12-month cost reporting period beginning during
				fiscal year 2002;
								(II)any reference in subparagraph (C)(i) to the
				first cost reporting period described in such subparagraph is
				deemed a reference to the first cost reporting period beginning on or after
				October 1, 2008; and
								(III)the applicable percentage increase shall
				only be applied under subparagraph (C)(iv) for discharges occurring in fiscal
				years beginning with fiscal year
				2009.
								.
				(b)Conforming
			 amendmentsSection 1886(b)(3) of the Social Security Act
			 (42 U.S.C.
			 1395ww(b)(3)) is amended—
					(1)in
			 subparagraph (C), in the matter preceding clause (i), by striking
			 subparagraph (I) and inserting subparagraphs (I) and
			 (L); and
					(2)in subparagraph
			 (I)(i), in the matter preceding subclause (I), by striking For
			 and inserting Subject to subparagraph (L), for.
					104.Temporary
			 improvements to the Medicare inpatient hospital payment adjustment for
			 low-volume hospitalsSection
			 1886(d)(12) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(12)) is amended—
				(1)in subparagraph
			 (A), by inserting or (D) after subparagraph
			 (B);
				(2)in subparagraph
			 (B), by striking The Secretary and inserting For
			 discharges occurring in fiscal years 2005 through 2008 and for discharges
			 occurring in fiscal year 2011 and subsequent fiscal years, the
			 Secretary;
				(3)in subparagraph (C)(i)—
					(A)by inserting
			 (or, with respect to fiscal years 2009 and 2010, 15 road miles)
			 after 25 road miles; and
					(B)by inserting (or, with respect to
			 fiscal years 2009 and 2010, 2,000 discharges of individuals entitled to, or
			 enrolled for, benefits under part A) after 800
			 discharges; and
					(4)by adding at the
			 end the following new subparagraph:
					
						(D)Temporary
				applicable percentage increaseFor discharges occurring in fiscal
				years 2009 or 2010, the Secretary shall determine an applicable percentage
				increase for purposes of subparagraph (A) using a linear sliding scale ranging
				from 25 percent for low-volume hospitals with fewer than an appropriate number
				(as determined by the Secretary) of discharges of individuals entitled to, or
				enrolled for, benefits under part A in the fiscal year to 0 percent for
				low-volume hospitals with greater than 2,000 discharges of such individuals in
				the fiscal
				year.
						.
				105.Temporary
			 elimination of the DSH adjustment capSection 1886(d)(5)(F)(xiv)(II) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 to any hospital in the case of discharges occurring on or after October 1,
			 2008, and before October 1, 2010..
			IIProvisions
			 relating to Medicare part B
			201.Extension and
			 expansion of the Medicare hold harmless provision under the prospective payment
			 system for hospital outpatient department (HOPD) services for certain
			 hospitalsSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)) is
			 amended—
				(1)in subclause (II)—
					(A)in the first
			 sentence, by striking 2009 and inserting 2010;
			 and
					(B)by striking the second sentence and
			 inserting the following new sentence: For purposes of the preceding
			 sentence, the applicable percentage shall be 95 percent with respect to covered
			 OPD services furnished in 2006, 90 percent with respect to such services
			 furnished in 2007, 85 percent with respect to such services furnished in 2008,
			 100 percent with respect to such services furnished in 2009, and 100 percent
			 with respect to such services furnished in 2010.; and
					(2)by adding at the
			 end the following new subclause:
					
						(III)In the case of a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				on or after January 1, 2009, and before January 1, 2011, for which the PPS
				amount is less than the pre-BBA amount, the amount of payment under this
				subsection shall be increased by 100 percent of the amount of such
				difference.
						.
				202.Treatment of
			 rural sole community hospitals and medicare dependent, small rural hospitals
			 under the prospective payment system for hospital outpatient department (HOPD)
			 servicesSection 1833(t)(13)
			 of the Social Security Act (42 U.S.C. 1395l(t)(13)) is
			 amended—
				(1)in the heading, by striking
			 Authorization of
			 adjustment and inserting Adjustment;
				(2)in subparagraph
			 (B)—
					(A)in the heading,
			 by inserting for 2006,
			 2007, and 2008 after adjustment;
			 and
					(B)by adding at the
			 end the following new sentence: Such authority shall apply with respect
			 to services furnished in 2006, 2007, or 2008.; and
					(3)by adding at the
			 end the following new subparagraph:
					
						(C)Adjustment for
				2009 and subsequent years for certain rural hospitals
							(i)Adjustment
								(I)In
				generalSubject to clause (ii), in the case of covered OPD
				services furnished on or after January 1, 2009, by a sole community hospital
				(as defined in subparagraph (D)(iii) of section 1886(d)(5)) located in a rural
				area or a medicare-dependent, small rural hospital (as defined in subparagraph
				(G)(iv) of such section, the amount of payment that would otherwise be made for
				such service under this subsection shall be increased by an amount equal to 7.1
				percent of such amount. Such increase shall be applied before calculating
				outliers and coinsurance.
								(II)Revision with
				notice and commentIn the case of covered OPD services furnished
				on or after January 1, 2010, the Secretary may revise the percent described in
				subclause (I) through the promulgation of a regulation.
								(ii)Not applicable
				to pass-through devices, drugs, and biologicalsThe increase
				under clause (i) shall not apply to the payment for a device, drug, or
				biological described in clause (i), (ii), (iii), or (iv) of paragraph
				(6)(A).
							(iii)Exemption
				from budget neutralityThe provisions of this subparagraph shall
				not be effected in a budget-neutral manner under this
				subsection.
							.
				203.Permanent
			 treatment of Medicare reasonable costs payments for certain clinical diagnostic
			 laboratory tests furnished to hospital patients in certain rural
			 areasSection 1833 of the
			 Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
				
					(v)Reasonable
				costs payments for certain clinical diagnostic laboratory tests furnished to
				hospital patients in certain rural areas
						(1)In
				generalNotwithstanding subsections (a), (b), and (h) and section
				1834(d)(1), in the case of a clinical diagnostic laboratory test covered under
				this part that is furnished during a cost reporting period beginning on or
				after July 1, 2008, by a hospital with fewer than 50 beds that is located in a
				qualified rural area (identified under paragraph (12)(B)(iii) of section
				1834(l)) as part of outpatient services of the hospital, the amount of payment
				for such test shall be 100 percent of the reasonable costs of the hospital in
				furnishing such test.
						(2)Provision as
				part of outpatient hospital servicesFor purposes of paragraph
				(1), in determining whether clinical diagnostic laboratory services are
				furnished as part of outpatient services of a hospital, the Secretary shall
				apply the same rules that are used to determine whether clinical diagnostic
				laboratory services are furnished as an outpatient critical access hospital
				service under section 1834(g)(4) (determined without regard to the amendments
				made by section 204 of the Medicare Rural
				Health Access Improvement Act of 2008).
						(3)ReferenceFor
				the treatment of certain clinical diagnostic laboratory tests furnished prior
				to July 1, 2007, see section 416 of the Medicare Prescription Drug,
				Improvement, and Modernization Act of 2003, as extended by section 105 of
				division B of the Tax Relief and Health Care Act of 2006 and section 107 of the
				Medicare, Medicaid, and SCHIP Extension Act of
				2007.
						.
			204.Clarification
			 of payment for clinical laboratory tests furnished by critical access
			 hospitals
				(a)In
			 generalSection 1834(g)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(g)(4)) is amended—
					(1)in the heading,
			 by striking no beneficiary
			 cost-sharing for and inserting treatment of; and
					(2)by adding at the
			 end the following new sentence: For purposes of the preceding sentence
			 and section 1861(mm)(3), clinical diagnostic laboratory services furnished by a
			 critical access hospital shall be treated as being furnished as part of
			 outpatient critical access services without regard to whether the individual
			 with respect to whom such services are furnished is physically present in the
			 critical access hospital at the time the specimen is collected or was in a
			 skilled nursing facility or a clinic that is owned by, or co-located with, the
			 critical access hospital..
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after January 1, 2009.
				205.Extension of
			 Medicare incentive payment program for physician scarcity areasSection 1833(u) of the Social Security Act
			 (42 U.S.C. 1395l(u)), as amended by section 102 of the Medicare, Medicaid, and
			 SCHIP Extension Act of 2007 (Public Law 110–173), is amended—
				(1)in paragraph (1), by striking before
			 July 1, 2008 and inserting before January 1, 2010;
			 and
				(2)in paragraph
			 (4)(D), by striking before July 1, 2008 and inserting
			 before January 1, 2010.
				206.Revisions to
			 the work geographic adjustment under the Medicare physician fee
			 schedule
				(a)Extension of
			 floorSection 1848(e)(1)(E)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section
			 103 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law
			 110–173), is amended by striking before July 1, 2008 and
			 inserting before January 1, 2010.
				(b)Recognition of
			 equality of physician work in all geographic areasSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is
			 amended—
					(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraphs
			 (B) through the Secretary and inserting the
			 succeeding provisions of this paragraph, the Secretary; and
					(2)by inserting
			 after subparagraph (E) the following new subparagraph:
						
							(F)Recognition of
				equality of physician work in all geographic areasIn recognition
				of the fact that the physician work for a service is the same in all geographic
				areas, and should be similarly valued under this title, for services furnished
				on or after January 1, 2010, the geographic index for physician work under
				subparagraph (A)(iii) shall be 1.0 in all fee schedule
				areas.
							.
					207.Revisions to
			 the practice expense geographic adjustment under the Medicare physician fee
			 schedule
				(a)Establishment
			 of floorSection 1848(e)(1)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by adding at
			 the end the following new subparagraph:
					
						(H)Floor at 1.0 on
				practice expense geographic indexAfter calculating the practice
				expense geographic index in subparagraph (A)(i), for purposes of payment for
				services furnished in 2009, the Secretary shall increase the practice expense
				geographic index to 1.0 for any locality for which such practice expense
				geographic index is less than
				1.0.
						.
				(b)More
			 appropriate recognition of practice expense differences in employee wages and
			 office rents among geographic areasSection 1848(e)(1) of the
			 Social Security Act (42 U.S.C. 1395w–4(e)(1)), as amended by subsection (a), is
			 amended by adding at the end the following new subparagraph:
					
						(I)More
				appropriate recognition of differences in employee wages and office rents among
				areas
							(i)In
				generalIn recognition of the limitations on available data (as
				described in clause (ii)) for use as the employee wage and office rent proxies
				in the practice expense geographic index described in subparagraph (A)(i), and
				in order to more appropriately reflect differences among different fee schedule
				areas, for services furnished on or after January 1, 2010, such practice
				expense geographic index shall be an index which reflects
				1/2 of the difference between the relative costs of
				employee wages and rents in each of the different fee schedule areas and the
				national average of such employee wages and rents.
							(ii)Limitations on
				available dataThe limitations on available data described in
				this clause are the following:
								(I)The need to use
				proxy data to reflect differences in employee wages and rents among
				areas.
								(II)Wages for some
				categories of employees being determined in national markets.
								(III)Physicians
				having to compete for some employees in market areas that cross fee schedule
				areas.
								(IV)Physicians in
				rural areas frequently having to locate their offices close to urban areas and
				competing with urban rent
				markets.
								.
				208.Extension of
			 treatment of certain physician pathology services under MedicareSection 542(c) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law
			 by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395w–4 note), section 104 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395w–4 note), and section 104 of the Medicare,
			 Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by
			 striking 2007, and the first 6 months of 2008 and inserting
			 2007, 2008, and 2009.
			209.Extension of
			 increased Medicare payments for rural ground ambulance servicesSection 1834(l)(13) of the Social Security
			 Act (42 U.S.C. 1395m(l)(13)) is amended—
				(1)in subparagraph
			 (A), in the heading, by striking In general and inserting
			 For the second half of
			 2004 and for 2005 and 2006;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C);
				(3)by inserting the
			 following after subparagraph (A):
					
						(B)For the second
				half of 2008 and for 2009 with respect to rural areasAfter
				computing the rates with respect to ground ambulance services under the other
				applicable provisions of this subsection, in the case of such services
				furnished on or after July 1, 2008, and before January 1, 2010, for which the
				transportation originates in a rural area described in paragraph (9) or in a
				rural census tract described in such paragraph, the fee schedule established
				under this section shall provide that the rate for the service otherwise
				established, after application of any increase under paragraphs (11) and (12),
				shall be increased by 5 percent.
						;
				and
				(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
					(A)in the heading,
			 by striking Application
			 of increased payments after 2006 and inserting
			 No effect on subsequent
			 periods; and
					(B)by adding at the
			 end the following new sentence: The increased payments under
			 subparagraph (B) shall not be taken into account in calculating payments for
			 services furnished after the period specified in such
			 subparagraph..
					210.Adding
			 hospital-based renal dialysis centers (including satellites) as originating
			 sites for payment of telehealth services
				(a)In
			 generalSection 1834(m)(4)(C)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)(C)(ii)) is amended by adding at the end the following new
			 subclause:
					
						(VI)A hospital-based
				or critical access hospital-based renal dialysis center (including
				satellites).
						.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to services furnished on or after January 1,
			 2009.
				211.Adding skilled
			 nursing facilities as originating sites for payment of telehealth
			 services
				(a)Addition
					(1)In
			 generalSection 1834(m)(4)(C)(ii) of the Social Security Act (42
			 U.S.C. 1395m(m)(4)(C)(ii)), as amended by section 210, is amended by adding at
			 the end the following new subclause:
						
							(VII)A skilled
				nursing facility (as defined in section
				1819(a)).
							.
					(2)Conforming
			 amendmentSection 1888(e)(2)(A)(ii) of the Social Security Act
			 (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting telehealth
			 services furnished under section 1834(m)(4)(C)(ii)(VII), after
			 section 1861(s)(2),.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 telehealth services furnished on or after January 1, 2009.
				212.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
				(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
				(2)in paragraph
			 (2)—
					(A)by inserting
			 (before 2009) after in a subsequent year;
			 and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)in 2009, at $92
				per visit; and
						(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) furnished as of
				the first day of that
				year.
						.
				213.Exemption for
			 suppliers in small MSAs and rural areas
				(a)ExemptionSection
			 1847(a)(3) of the Social Security Act (42 U.S.C. 1395w–3(a)(3)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking may and inserting
			 shall; and
					(2)by striking
			 subparagraph (A) and inserting the following:
						
							(A)rural areas and
				small metropolitan statistical areas with a population of 600,000 or less;
				and
							.
					(b)Inapplicability
			 of competitively bid prices to rural and small MSAsSection
			 1834(a)(1)(F)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(1)(F)(ii)) is
			 amended by striking the Secretary and inserting except in
			 the case of any area that is exempt from the programs under section 1847
			 pursuant to subsection (a)(3)(A) of such section, the Secretary.
				(c)Effective date;
			 exception
					(1)Effective
			 dateSubject to paragraph (2), the amendments made by this
			 section shall take effect as if included in the enactment of section 302 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173; 117 Stat. 2223).
					(2)ExceptionThe
			 amendments made by this section shall not apply to contracts entered into under
			 section 1847 of the Social Security Act (42 U.S.C. 1395w–3) prior to September
			 1, 2008, pursuant to the implementation of subsection (a)(1)(B)(i)(I) of such
			 section 1847.
					214.Permitting
			 physician assistants to order post-hospital extended care services and to
			 provide for recognition of attending physician assistants as attending
			 physicians to serve hospice patients
				(a)Ordering
			 post-hospital extended care services
					(1)In
			 generalSection 1814(a)(2) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)), in the matter preceding subparagraph (A), is amended by striking
			 nurse practitioner or clinical nurse specialist and inserting
			 nurse practitioner, a clinical nurse specialist, or a physician
			 assistant (as those terms are defined in section 1861(aa)(5)).
					(2)Conforming
			 amendmentSection 1814(a) of the Social Security Act (42 U.S.C.
			 1395f(a)) is amended, in the second sentence, by striking or clinical
			 nurse specialist and inserting clinical nurse specialist, or
			 physician assistant.
					(b)Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
					(1)In
			 GeneralSection 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
						(A)by striking
			 or nurse and inserting , the nurse; and
						(B)by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
						(2)Clarification
			 of hospice role of physician assistantsSection
			 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I))
			 is amended by inserting or a physician assistant after a
			 nurse practitioner.
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2009.
				
